OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on April 9, 1980. By decision and order of this court dated June 21, 1989, the respondent was suspended from the practice of law until the further order of this court.
On November 3, 1989, the respondent pleaded guilty in the Supreme Court, Westchester County, to two counts of grand larceny in the third degree, which constitute class D felonies.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to *119be an attorney and counselor-at-law upon her conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Lillian R. Villanova is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Lillian R. Villanova is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding herself out in any way as an attorney and counselor-at-law.
*121MEMORANDA OF DECISIONS RENDERED DURING THE PERIOD EMBRACED IN THIS VOLUME